Citation Nr: 1139052	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  09-34 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia (CLL), including as due to herbicide (Agent Orange) exposure in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In August 2011, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge sitting at the RO, and a transcript of that hearing has been included in the claims file.


FINDINGS OF FACT

1.  The competent and credible evidence of record does not confirm that the Veteran had service, or other duty or visitation, in the Republic of Vietnam.

2.  The competent and credible evidence of record does not confirm that the Veteran had exposure to Agent Orange or other herbicide agents during his military service.

3.  The competent and credible evidence of record is against a finding that current chronic lymphocytic leukemia is related to service and there is no evidence of compensable chronic lymphocytic leukemia within one year of service separation.


CONCLUSION OF LAW

Chronic lymphocytic leukemia was not incurred in or aggravated by active service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that a letter dated in December 2008, issued prior to the March 2009 rating decision, along with a letter dated in December 2010 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the March 2009 rating decision, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the May 2011 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, even if the above letters did not provided adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the VLJ noted the elements of the claim that were lacking to substantiate the claim of service connection.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his complaints during service.  They also asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and post-service records from Hematology and Oncology Consultants.  

As to VA's duty to help the Veteran verify his claim that he was exposure to Agent Orange while serving on the U.S.S. Buchanan in the waters off of the Republic of Vietnam including while anchored in Da Nang Harbor, the record shows that in November 2010 the RO contacted the National Personnel Records Center (NPRC) and thereafter contacted the U.S. Armed Services Center for Research of Unit Records (CURR) (now known as the U.S. Army and Joint Services Records Research Center (JSRRC)).  The RO was thereafter notified that the Veteran served on the U.S.S. Buchanan while it sailed in the waters off of the Republic of Vietnam from approximately April 1969 to December 1970.  None of the records obtained by the RO showed, however, that the U.S.S. Buchanan ever docked in the Republic of Vietnam or that the Veteran ever stepped foot in the Republic of Vietnam.  In a December 2010 letter, the RO thereafter notified the Veteran of the above findings as well as the problems it would cause him in establishing his claim of service connection for CLL.  In March 2011, the RO received from the Veteran both copies of pages from the U.S.S. Buchanan 14th Cruise Book showing the ships involvement with ground troops and river boats near the Vietnam cost and a letter from his brother and shipmate who reported that the U.S.S. Buchanan would anchor near the Republic of Vietnam, including in Da Nang Harbor, to provide fire support.  In May 2011, the RO thereafter prepared a memorandum outlining the steps it took to attempt to verify the Veteran's Agent Orange exposure and concluded that no further action was required.  Given the above development, the Board agrees.  Therefore, the Board finds that VA has no further duty to develop this part of the Veteran's claim.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

While the record shows that the Veteran was not afforded a VA examination in connection with his claim, the Board finds that a remand for a VA examination is not required.  The Board has reached this conclusion because service treatment records are negative for the claimed disorder, the post-service record is negative for the claimed disorder for decades after his separation from active duty, and the Board does not find the lay statements from the Veteran and others regarding continuity of symptomatology competent and credible evidence for reasons that will be explained below.  See 38 U.S.C.A. § 5103A(d); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

In writings and personal hearing testimony the Veteran and his representative contend that the claimant's CLL was caused by his exposure to Agent Orange while serving on the U.S.S. Buchanan in the waters off of the Republic of Vietnam including while it was anchored in Da Nang Harbor.  Specifically, the Veteran reported that he saw a film on the water during this time that he believed was Agent Orange and he was exposed to this contaminated water when it splashed onto the ship after grenades were used to keep potential saboteurs away from the ship while in Da Nang Harbor.  The Veteran also claimed that he was exposed to this contaminated water because desalinated sea water was used for cooking and showering aboard his ship.  The Veteran also claims that his ship sailed and/or was anchored so close to the shores of the Republic of Vietnam that Agent Orange would blow onto the ship after it was sprayed on the jungles.  The Veteran does not claim that he was exposed to Agent Orange while actually stepping foot in the Republic of Vietnam because he did not ever do so.  The Veteran also requested that he be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including leukemia, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam war Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

The list of diseases associated with exposure to certain herbicide agents is as follows: chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

The Federal Circuit has held that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to service connection under the presumptions found at 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309(e), the Board notes that "Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962, to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).

In Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A Veteran who never went ashore from a ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194; See also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  In addition, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM). Haas, 525 F.3d at 1196.

With regard to inland waterways, again, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  See VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.

Initially, the Board notes that in both writings to VA and at his personal hearings the Veteran and/or his representative specifically conceded the fact that the claimant did not ever step foot in the Republic of Vietnam during his military service.  See statements in support of claim received by the RO in January 2009 and October 2009; transcripts from personal hearings dated in February 2011 and August 2011.  Moreover, while the NPRC and CURR confirmed the fact that the Veteran served on the U.S.S. Buchanan from approximately April 1969 to December 1970 while it sailed in the waters off of the Republic of Vietnam, they were unable to uncover any proof that the claimant ever stepped foot in the Republic of Vietnam or that his ship ever docked in the Republic of Vietnam during this time.  

The Board also notes that a January 2010 document issued by VA entitled "Compensation and Pension Bulletin" listed the names of vessels that served in the "brown waters" of the Republic of Vietnam and in May 2011 VA issued an updated list.  Tellingly, neither of these documents listed the Veteran's ship as having served in the "brown waters" of the Republic of Vietnam.  Additionally, the Board finds that the official records of the ship's movements as provided by CURR more probative than any contrary claims by the Veteran or his representative that may be found in the record.  See Evans, supra; Owens, supra.  

As to the Veteran's claim that the U.S.S. Buchanan's anchoring in Da Nang Harbor constituted inland waterway service, as noted above, the M21-1MR specifically states that service aboard a ship that anchored in an open deep-water harbor such as Da Nang does not constitute inland waterway service or qualify as docking to the shore.  Therefore, since the Board must apply "the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant],'" we cannot find that this anchoring acted as service on an inland waterway or docking in the Republic of Vietnam.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992).  

In summary, despite the Veteran and his representative's competent and credible statements regarding the appellant having many years of service on the waters off of the Republic of Vietnam, including Da Nang Harbor, the Board nonetheless finds all of this service was on a deep-water naval vessel in the waters offshore Vietnam.  See Haas, supra; VAOPGCPREC 27-97.  Service aboard a ship, such as the U.S.S. Buchanan, that anchored in an open deep-water harbor, such as Da Nang, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  See VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Accordingly, since the Veteran claims that he never actually stepped foot in the Republic of Vietnam and his exposure occurred while serving on the U.S.S. Buchanan during his deep-water naval service, the Board finds that he is not entitlement to the presumptions found at 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309(e).  Therefore, the claim of service connection for CLL must be denied on a presumptive basis.  

Given the above, the Board will next consider whether the Veteran is entitled to service connection for CLL on a direct basis.  See Combee, supra.

As to service incurrence under 38 C.F.R. § 3.303(a), as noted above, NPRC confirmed that from approximately April 1969 to December 1970 the Veteran served on the U.S.S. Buchanan and during the time the U.S.S. Buchanan sailed in the waters off of the Republic of Vietnam.  Moreover, the Board finds that the Veteran is both competent and credible to report on what he can see and feel such as seeing a film on water or having problems with visible symptoms of CLL while on active duty even though not documented in the service treatment records.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

However, neither the Veteran, his wife, his brother, nor his shipmate is competent to say that the film that was seen on the water was caused by Agent Orange or that the desalinated sea water used for cooking and showering aboard his ship was contaminated by Agent Orange because such a finding requires special training and equipment that the claimant, his brother, and his shipmate did not have while on active duty.  Id.  Moreover, none of the other lay persons are competent to say what the Veteran saw at that time because they were not present at that time.  Id.  

Additionally, the Board notes that the Veteran's service treatment records, including the February 1971 separation examination, are negative for complaints or treatment for symptoms of and/or a diagnosis of CLL.  Furthermore, the Board finds more compelling the service treatment records which are negative for complaints, diagnoses, or treatment for CLL, than the lay claims by the Veteran and others found in the record that he may have had problems with symptoms of CLL while on active duty.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Accordingly, the Board finds that entitlement to service connection for CLL based on in-service incurrence must be denied despite the fact that the Veteran served on the U.S.S. Buchanan from approximately April 1969 to December 1970 and during the time the U.S.S. Buchanan sailed in the waters off of the Republic of Vietnam.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309(a), the record does not show the Veteran being diagnosed with CLL in the first post-service year.  In fact, the record does not show his being diagnosed with CLL until 2006 - thirty-five years after his separation from active duty.  Accordingly, entitlement to service connection for CLL on a presumptive basis must also be denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

As to service connection based on post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1971 and the first complaints and/or treatment for CLL in 2006 to be compelling evidence against finding continuity.  Put another way, the thirty-five year gap between the Veteran's discharge from active duty and the first evidence of the claimed disorder weighs heavily against his claim.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with observable symptoms of CLL since service even if not documented in his medical records.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's brother, shipmate, wife, and representative are competent to give evidence about what they can see.  Id. However, upon review of the claims file, the Board finds that these assertions that the appellant has had his CLL since service are not credible.  In this regard, these lay claims are contrary to what is found in the service and post-service medical records including the February 1971 separation examination.  

In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for the claimed disorder for over three and a half decades following his separation from active duty, than the Veteran's, his brother's, his shipmate's, his wife's, and his representative's claims which are incredible.  Therefore, entitlement to service connection for CLL based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the record contains January 2009 and March 2011 letters from physicians from Hematology and Oncology Consultants in which they opined, in substance, that the Veteran's current CLL was caused by his exposure to Agent Orange while serving on a naval ship in the water off of the coast of Republic of Vietnam while on active duty.  Specifically, in January 2009 it was opined that CLL may be related to the Veteran's Agent Orange exposure as much as it could be attributable to any other chemical agent he may have come into contact with during his life.  In March 2011, the physician supported his conclusion that the Veteran's current CLL was caused by his military service by citing to the fact that the claimant had three tours of duty in the waters of the Republic of Vietnam; he had direct exposure to Agent Orange on one or more occasions during this time; the duration of time between his exposure to Agent Orange and later developing CLL, thirty to forty years later, is typical and consistent with his theory; the claimant has no other risk factors for CLL; and the fact that there are multiple similar cases documented in the medical literature. 

However, the Board does not find either of the Hematology and Oncology Consultants opinions to be competent evidence of a link between the Veteran's current CLL and his military service because they are both based on an inaccurate factual premise-the claimant having established that he was exposed to Agent Orange or any other herbicide while on active duty.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  As reported above, NPRC and CURR were not able to find any evidence to corroborate the Veteran's alleged exposure and as lay persons neither the appellant nor any of his friends or family can establish his exposure through there unsubstantiated claims.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra. 

As to the claims from the Veteran and the other lay persons found in the record regarding the claimant's CLL being caused by his military service to include exposure to herbicides, the Board finds that the diagnosis of CLL may not be made by a lay person because special medical training is required to diagnose it.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, the Board finds that the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  Id.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that his CLL was caused by service are not competent evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

As to the medical literature filed by the Veteran, the Board notes that medical articles discussing generic relationships with a degree of certainty may be used to meet the requirement for a medical nexus if under the facts of a specific case there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. App. 509 (1998).   

However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999); Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  

In this regard, the information submitted by the appellant only contains generic information about one of the causes of CLL being chemical exposure.  Therefore, the Board finds that this evidence is only entitled to limited probative value as it is not supported by any definitive or concrete medical opinions.  In summary, because the evidence of record does not show that the Veteran was exposed to Agent Orange while on active duty the Board finds that the record still does not contain competent and credible evidence that the appellant's CLL was caused by his military service even in light of this additional evidence.  Id.  

Based on the discussion above, the Board finds that the record is negative for a competent and credible medical opinion finding a causal association or link between any of the Veteran's current CLL and an established injury, disease, or event of service origin including his claimed herbicide exposure.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  Therefore, the Board also finds that service connection for CLL is not warranted based on the initial documentation of the disability after service.

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for chronic lymphocytic leukemia is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


